COXE, Circuit Judge.
• In the .case of Ark Eoo and Ark Toy the commissioner states his reason for rejecting the evidence of citizenship offered in their'behalf as follows:
“The two defendants were in court and the witness swears that the defendant Ark Foo is twenty-nine years of age. I was satisfied from said defendant’s appearance that he was certainly over forty years of age and therefore placed no reliance in the witness’' story.”
The district judge held that the commissioner’s determination in this regard should not be disturbed on appeal. We concur in this ruling. There is nothing in the record to show that the conclusion .as to Ark Foo’s age was incorrect. At the argument a photograph of Ark Foo purporting, to have been taken in December, 1903, was handed to the court. Even though we were permitted to consider this photograph it proves nothing that enables us to say that the commissioner was wrong in his conclusion that Ark Foo is over 40 years of age. To the commissioner is delegated the duty to determine, in the first instance, these questions of fact, and if it were perfectly apparent to him, as he says it was, that the appellants’ witness .had falsely stated the age of one of them the commissioner was justified in rejecting the entire testimony.
In the case of Hoo Fong and Lee Cheong Ging the commissioner declined to give weight to the testimony of the appellants’ witness,' called to establish their citizenship in the United States, because he was utterly unable to state any facts concerning the village of Martinez where it is alleged the appellants were born and where the witness testified he lived for 18 years. The only events which he recalled with certaintj'- during- this long period were the births of the appellants. In answer to the question,1 "What is your business ?” he answered, “Do odd jobs and loaf.” He was evidently a worthless individual and because of the inherently improbable nature of his story the commissioner disregarded lfis testimony. The district judge agreed with the commissioner and we are convinced that this court should not disturb these findings. ■ -
■ In the case of Jung Man an entirely different proposition is .presented. A witness was called who established without contradiction the citizenship of the appellant. The witness was not impeached and there w.as. nothing ,in bis testimony .to discredit it. It was a clear, straightforward statement. The .-commissioner makes no criticism of-the testimpny or of the witness. He does not suggest that the testimony is unsatisfactory or contradictory, or that there was any point requiring .explanation, . Neither he nor the district attorney requested the appellant to be sworn, as was done in Ex parte Sing (C. C.) 82 Fed. 22, and in the recent case of United States v. Leung Shue (D. C.) 126 Fed. 423. There can,-'therefore, be no escape from the conclusion *699that the commissioner would have accepted the appellant’s testimony and would have ordered his discharge were it not for the fact that lie failed to take the witness stand. The logical deduction from this ruling, stated bluntly, is that after a Chinese person has proved himself a citizen and entitled to remain in the United States, the commissioner may conclude that he is not a citizen and that he must be deported simply because he was not sworn as a witness; - and this, too> in a case where no one requested him to be sworn and where he could have no personal knowledge of the facts in controversy. We are confronted with the naked question, where a Chinese person seeks to enter the United States on the ground that he is an American citizén. and has established his citizenship by unimpeached testimony, does his failure to be sworn constitute a sufficient reason for ordering his deportation ? It is difficult to understand upon, what theory the affirmative of this proposition can he maintained. Of course, numberless cases have arisen, and may arise in the future, where the failure of the defendant to testify may throw suspicion of the gravest character upon his defense as where, for instance, his own declarations that he was born in China are placed in. evidence against hím. Rut the case at bar is not embarrassed by any complications of this character. The crucial ques • tiou was whether or not the appellant was born in the United States. From the very nature of the issue he could have no positive knowledge upon this point. Necessarily his testimony must have been hearsay. The record shows that he was born in Albany, Or., twenty-six years ago and that he left the United States and returned to, China when he was 13 years of age. It is, therefore, quite apparent that he could have given no evidence which would have thrown any light upon the time and place of his birth, and yet the fact that he stood mute is the sole reason for his deportation. Indeed, the district attorney quotes with approval the language of a reported case to the effect that the claim of a Chinese person that he is entitled to citizenship “must be substantiated by better testimony respecting his birth in the United States than that of himself, based solely upon what his parents told him and the hearsay testimony of other witnesses.” The commissioner suggests that a boy of 13 would be able to state “innumerable things with reference to his life in this country, the house and village where he lived and his voyage back to China, which would materially assist the court in arriving at the truth.” Just what these things are is not apparent, especially when it appears that Albany is a “small town with no names or numbers to the streets.” As to the voyage it was in all probability as eventless as those taken by others of appellant’s countrymen. It is undoubtedly true that a shrewd cross-examiner might have involved appellant in contradictions upon these collateral matters, but we see no reason why he should voluntarily subject himself to such an ordeal. If the rule contended for be sustained the defendants, in cases like the one at bar, will find themselves confronted by a dilemma which impales them upon one horn or the other. Whether they testify or fail to testify the result is the same — deportation. In United ⅛ States v. Leung Shue, supra, the case was stronger for the government, in one respect at least, than the case in hand, for the rea-son. that, the district attorney requested the defendants' to take the *700stand in their own behalf which, by the advice of counsel, they refused to do., The judge there clearly states the rule as we understand it to be. He says :
“They [the defendants] have proved their ease by a credible and credited witness, and there is neither law nor reason for requiring defendants to take the stand and submit .to examination in such a case upon pain of deportation.”
See, also, United States v. Hung Chang (D. C.) 126 Fed. 400, 405.
We think the commissioner should have discharged the appellant.
It follows that the decision in the case of Ark Foo and Ark Toy and in the case of Hoo Fong and Tee Cheong Ging- must be affirmed.
In the case of Jung Man the decision is reversed and the case is remanded to the District Court with instructions to discharge the defendant.